Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
At page 1, line 5, after “2017,” please insert:--now US Patent 10,682,635,--.
Replace the Abstract as originally filed with that attached hereto on a separate sheet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claim 1 recites an aluminosilicate CHA framework zeolite being at least about 90% phase pure and having the FT-IR spectrum of Figure 10.  This would require a prior art reference to include convincing evidence that a product therein would exhibit the same FT-IR spectrum as shown in Figure 10.  Comparison of the FT-IR spectrum shown in Figure 1 of WO 2015/185625 reveals a spectrum of similar shape.  
Consistent with Beer’s law, in order to account for differences in the concentration of the samples tested, the absorbance values on the graphs must be normalized to make a valid comparison.  The examiner has calculated normalized values for each of the critical peaks between 3800 and 1600 cm-1.  In Figure 1 of the reference, characteristic peaks occur at 3732, 3608 and 1866.  Normalizing these such that the highest peak within the range shown has an intensity of 1.0,  the peak at 3732 has a normalized intensity of about 0.4 and that at 1866 has a normalized intensity of about 0.3.  The intensity of these values can be compared to the normalized intensities shown in instant Figure 10.  Normalized values for the peaks at about 3730, 3600 and 1870 cm-1 are about 0.8, 1.0 and 0.7, respectively.  The differences between the normalized intensities of the peaks near 3730 and 1870 cm-1 are convincing evidence of a material difference.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        










ABSTRACT

Provided are novel synthesis techniques for producing pure phase aluminosilicate zeolite and a catalyst comprising the phase pure zeolite in combination with a metal, and methods of using the same.